DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 16, filed on 12/1/2021, with respect to objection to claims 1-20 have been fully considered and are persuasive.  The objection to claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a first wireless device comprising a network interface capable of communicating using 16 spatial streams; and at least one processor configured to: allocate at least one spatial stream of the 16 spatial streams to a plurality of wireless devices, such that no wireless device of the plurality of wireless devices is allocated more than 4 spatial streams, and send a control information element indicating the allocation of the at least one spatial stream to the plurality of wireless devices, wherein the control information element comprises a value of a six-bit index that maps to a respective spatial configuration of different spatial configurations of a spatial configuration table, wherein the different spatial configurations correspond to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/15/2021